Citation Nr: 0523917	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
due to exposure to herbicides.

2.  Entitlement to service connection for Type II diabetes 
mellitus, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO rating decision which denied 
service connection for prostate cancer and diabetes as a 
result of exposure to herbicides.  This case has been 
advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 
C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran served in Thailand from November 1967 to 
November 1968, during the Vietnam Era, and while there 
engaged, performed duties involving flights into the Republic 
of Vietnam.  

2.  Prostate cancer was incurred in active service, due to 
presumed exposure to herbicides in Vietnam.

3.  Diabetes mellitus was incurred in active service, due to 
presumed exposure to herbicides in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for the establishment of service connection 
for diabetes mellitus are 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred prostate cancer and 
diabetes mellitus as a result of his active military duty 
with the U.S. Air Force in Thailand during the Vietnam War.  
Although he concedes that he was not assigned to a military 
unit stationed in Vietnam, he contends that he participated 
in flight and rescue operations into Vietnam from a base in 
northwest Thailand, and that he is thus entitled to the 
presumption of exposure to herbicides accorded to all 
veterans who served in Vietnam.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The law provides that service connection may be granted for a 
disability due to a disease or injury which was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, both prostate cancer and 
Type 2 diabetes, among others, shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  The diseases listed at § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The evidence of record reflects that the veteran was 
stationed at Nakon Phanom Air Force Base in Thailand from 
November 1967 to November 1968.  He was assigned to the 21st 
Special Operations Squadron - a common designator known in 
military services to denote organizations with a wide variety 
of missions involving general combat operations.  A web site 
extract provided by the veteran indicates that the unit was 
involved in search and rescue operations of downed military 
aircraft, as well as insertions of various combat forces for 
varied missions into Vietnam.    

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) during this period was 
helicopter mechanic.  There is also evidence that in May 1968 
the veteran was medically cleared for flying duty and that 
his "rating, designation, or flying duty" at that time was 
flight engineer.  His DA Form 20 shows that in July 1967 his 
Air Force specialties included helicopter mechanic and flight 
engineer.  Significantly, the veteran's MOS did not change 
during his active military duty, and there are various 
references in his service personnel evaluation forms 
indicating that he flew missions at various times, prior to 
his assignment to Thailand.  Thus, the foregoing evidence in 
its whole suggests that the veteran was likely to have 
continued to participate in various flight operations, 
subsequent to his Southeast Asia assignment.  

In support of his claim, the veteran has also submitted 
statements from a relative, L.H., and from a fellow 
servicemember, T.C.S.  L.H. was also a helicopter mechanic 
and flight engineer stationed at Nakon Phanom AFB in Thailand 
and assigned to the 21st Special Operations Squadron.  He 
reports that he witnessed the veteran volunteer for and fly 
missions into Vietnam.  The account of T.C.S. is that  he 
served with the veteran from 1967 to 1968 with the 21st 
Helicopter Squadron, was also a helicopter mechanic, and flew 
on missions with the veteran into Vietnam.  As noted, the 
veteran submitted internet excerpts detailing the operations 
of the 21st Special Operations Squadron (formerly the 21st 
Helicopter Squadron), which confirmed that the  unit provided 
infiltration, exfiltration, resupply, or fire support and was 
involved in combat operations in Southwest Asia from November 
1967 to August 1973.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of approximate 
balance.  In this matter, the Board is of the opinion that 
this point has been attained: official military records from 
the entirety of service suggest that the veteran was 
qualified for, and participated in flight operations prior to 
his assignment to Thailand; there is no evidence to suggest 
that this practice was altered when the veteran was assigned 
to a unit directly participating in combat operations; and 
service colleagues have provided accounts similar to that of 
the veteran.  

Thus, a state of relative equipoise has been reached in this 
case, and the benefit of the doubt rule will therefore be 
applied.  Alemany, 9 Vet. App. at 519; Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  38 U.S.C.A. § 5107(b); 

Because the competent medical evidence of record confirms 
that the veteran has prostate cancer and Type II diabetes 
mellitus, and it has been determined that he had duty in 
Vietnam and was presumed to have been exposed to herbicides 
therein, there is a presumption of service connection for 
prostate cancer and diabetes mellitus.  Thus, entitlement to 
service connection for prostate cancer and Type II diabetes 
mellitus is granted.






ORDER

Service connection for prostate cancer is granted.

Service connection for Type II diabetes mellitus is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


